--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
NOTE AMENDMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of November 26, 2012, is entered into
by and among Ensurge, Inc., a Nevada corporation (the “Company”), and the
persons identified as “Holders” on the signature pages hereto (the “Holders”).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated October 28, 2011,
between the Company and the Holders signatories thereto (the “Purchase
Agreement”) Company issued two Secured Convertible Promissory Notes (the
“Notes”) each in the face principal amount of $605,000; and
 
WHEREAS, the Company is unable to pay such Notes on their stated Maturity Date
of November 15, 2012; and
 
WHEREAS, the parties desire to amend the Notes on the terms and for the
consideration set forth herein;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
    1.          Amendment of the Notes. Upon execution of this Agreement, (i)
the Maturity Date (as defined in the Notes) shall be March 15, 2013; (ii) from
the date hereof until payment in full of the Notes, the interest rate shall be
10% and (ii) the Principal balance shall be increased to $756,250.


2.           Issuance of Common Stock. Within five business days of the date
hereof, the Company shall issue each of the Holders 450,000 (“Shares”) of its
Common Stock (the “Common Stock”), which the parties each acknowledge are valued
at $0.50 per share for all purposes.
 
3.           Royalty Payment. Each Holder shall also be entitled to receive, and
the Company shall pay, 0.75% of the royalties received by the Corporation
pursuant to that certain Royalty Purchase Agreement dated June 13, 2012 by and
between Ensurge, Brasil LTDA, Sao Paulo, SP, Brazil, and Metais Juara LTDA,
Pocone, Mato, Grosso, Brazil (the “Agreement”) after such royalties have been
converted to cash, payable quarterly on each of February 15, May 15, August 15,
and November 15,  beginning on February 15, 2013 (each such date, a “Royalty
Payment Date”) (if any Royalty Payment Date is not a business day, the
applicable payment shall be due on the next succeeding business day) in
cash.   Such royalties shall be calculated as of the December 31, March 31, June
30 and September 30 prior to each respective Royalty Payment Date, and shall be
accompanied by a certification from the Corporation’s Chief Financial Officer or
Treasurer showing such calculation. Such Royalties shall be payable for the life
of the Agreement.
 
4.           Representations and Warranties. The Company hereby makes to the
Holders the following representations and warranties:
 
(a)           Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing a Company debt or otherwise) or other material understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(d)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank with respect to the
transactions contemplated by this Agreement.
 
5.           Holders’ Representations and Warranties and Covenants.  Each Holder
for itself and for no other Holders, hereby represents, warrants and covenants
to the Company as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) No Registration. Such Holder understands that the Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the accuracy of such Holder’s
representations as expressed herein or otherwise made pursuant hereto.


(b) Own Account.  Such Holder is acquiring the Shares for its own account, not
as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof, and such Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to such Shares in violation of the Securities Act.


(c) Investment Experience. Such Holder has knowledge, sophistication and
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company and acknowledges that such Holder
can protect its own interests. Such Holder has such knowledge and experience in
financial and business matters so that such Holder is capable of evaluating the
merits and risks of its investment in the Company.


(d) Access to Information.  Such Holder and its advisors, if any, have been
furnished with or have been given access to all materials relating to the
business, finances and operations of the Company (other than materials that
would constitute material non-public information) and any reasonably requested
materials requested by the Holder.  Such Holder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.


(e) Accredited Investor.  Such Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 501, promulgated by the Commission under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.


(f) Authorization.


(i) Such Holder has all requisite power and authority to execute and deliver
this Agreement, and to carry out and perform its obligations under the terms
hereof.  All action on the part of the Holder necessary for the authorization,
execution, delivery and performance of this Agreement, and the performance of
all of the Holder’s obligations herein, has been taken.


(ii) This Agreement, when executed and delivered by Such Holder, will constitute
valid and legally binding obligations of the Holder, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.


 
 

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.


(a) The Company shall, within four Trading Days of the date hereof, issue a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, and shall attach this Agreement and all other related
agreements thereto (the “8-K Filing”).  From and after the filing of the 8-K
Filing with the Commission, the Holder shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The Company shall consult with
the Holders in issuing any other press releases with respect to the transactions
contemplated hereby.


(b) This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.


(c) The Company has elected to provide all Holders with the same terms and form
of agreement for the convenience of the Company and not because it was required
or requested to do so by the Holders.  The obligations of each Holder under this
Agreement, and any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under this Agreement or any Transaction Document.  Nothing contained herein or
in any Transaction Document, and no action taken by any Holder pursuant thereto,
shall be deemed to constitute the Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or the
Transaction Documents.  Each Holder shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.


(d) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).


(e) This Agreement shall be governed by and interpreted in accordance with laws
of the State of Illinois, excluding its choice of law rules.  The parties hereto
hereby waive the right to a jury trial in any litigation resulting from or
related to this Agreement.  The parties hereto consent to exclusive jurisdiction
and venue in the federal courts sitting in the southern district of New York,
unless no federal subject matter jurisdiction exists, in which case the parties
hereto consent to exclusive jurisdiction and venue in the Illinois state courts
in the County of Cook, city of Chicago, Illinois.  Each party waives all
defenses of lack of personal jurisdiction and forum non conveniens.  Process may
be served on any party hereto in the manner authorized by applicable law or
court rule.






***********************
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.





 
ENSURGE, INC.
             
By:_____________________________________
   
Name:
   
Title:
       
NEXT VIEW CAPITAL, L.P.
           
By:_____________________________________
   
Name: Stewart Flink
   
Title: Manager
                   
ZADAR LLC
           
By:_____________________________________
   
Name: H. Joseph Leitch
   
Title: Manager


 
 
 

--------------------------------------------------------------------------------

 